Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior arts Cannon, in view of Walker, Fulton, Hachquet, and Lyons teach: A method of playing games on interfaces of electronic gaming devices, the method comprising: receiving, via a processor from an input portion of a graphical user interface of an electronic gaming device, data representing a wager from a player concerning an outcome of play of at least two hands of cards on the electronic gaming device, in which each hand is played in succession from a respective separate deck of cards, in which the processor and the electronic gaming device are in electronic communication over a network; in response to a first command to initiate play on a first hand from the electronic gaming device, displaying, via the processor on a display portion of the graphical user interface of the electronic gaming device, data representing a first plurality of cards that are dealt from a first deck of cards into the first hand; in response to completion of the first hand, computing, via the processor, a first ranking for the first hand; in response to a second command to initiate play on a second hand from the electronic gaming device subsequent to the completion of the first hand such that the second hand can differ from the first hand, displaying, via the processor on the display portion of the graphical user interface of the electronic gaming device, 
	However, the prior art fails to teach: wherein the display portion of the graphical user interface includes a common selection box and a hand card region, the hand card region including a plurality of locations associated with respective ones of the first and second hands of cards; the first plurality of cards comprises: two cards for the first hand; and a first set of selection cards displayed in a common selection box on the display portion of the graphical user interface, in which the first set comprises at least three selection cards; and the second plurality of cards comprises: two cards for the second hand; and a second set of selection cards displayed in the common selection box on the 

Regarding independent claim 13, the closest prior arts Cannon, in view of Walker, Fulton, Hachquet, and Lyons teach: An apparatus for playing poker games on interfaces of electronic gaming devices, the apparatus comprising: a processor; and a memory, in which the memory includes instructions which, when executed by the processor, direct the processor to: receive, from an input portion of a graphical user interface of an electronic gaming device, data representing a wager from a player concerning an outcome of play of at least two hands of cards on the electronic gaming device, in which each hand is played in succession from a respective separate deck of cards; in response to a first command to initiate play on a first hand, from the electronic gaming device, display, on a display portion of the graphical user interface of the electronic gaming device, data representing a first plurality of cards that are dealt from a first deck of cards into the first hand; in response to completion of the first hand, compute a first ranking for the first hand; in response to a second command to initiate play on a second hand subsequent to the completion of the first hand such that the second hand can differ from the first hand, from the electronic gaming device, display, on the display portion of the graphical user interface of the electronic gaming device, data representing a second plurality of cards that are dealt from a second deck of cards into the second hand; 13-2407-C1_210111_Response5Atty. Docket: 13-2407-C1 U.S Patent Application No. 14/460,461 in response to completion of the second hand, compute a second ranking for the second hand, in which, at completion of the second hand, the second hand consists of cards from the second deck; in response to completion of both the first hand and the 
	However, the prior art fails to teach: wherein the display portion of the graphical user interface includes a common selection box and a hand card region, the hand card region including a plurality of locations associated with respective ones of the first and second hands of cards; the first plurality of cards comprises: two cards for the first hand; and a first set of selection cards displayed in a common selection box on the display portion of the graphical user interface, in which the first set comprises at least three selection cards; and the second plurality of cards comprises: two cards for the second hand; and a second set of selection cards displayed in the common selection box on the display portion of the graphical user interface subsequent to the first set of selection cards, in which the second set comprises at least three selection cards.

Regarding independent claim 14, the closest prior arts Cannon, in view of Walker, Fulton, Hachquet, and Lyons teach:  An article of manufacture for playing games on interfaces of electronic gaming devices, the article comprising: a tangible, non-transitory 
	However, the prior art fails to teach: wherein the display portion of the graphical user interface includes a common selection box and a hand card region, the hand card region including a plurality of locations associated with respective ones of the first and second hands of cards; the first plurality of cards comprises: two cards for the first hand; and a first set of selection cards displayed in a common selection box on the display portion of the graphical user interface, in which the first set comprises at least three selection cards; and the second plurality of cards comprises: two cards for the second hand; and a second set of selection cards displayed in the common selection box on the display portion of the graphical user interface subsequent to the first set of selection cards, in which the second set comprises at least three selection cards.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715